Case: 20-20516     Document: 00516193177        Page: 1     Date Filed: 02/07/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 7, 2022
                                 No. 20-20516                           Lyle W. Cayce
                                                                             Clerk

   Trenton LeTroy Jackson,

                                                          Petitioner—Appellant,

                                     versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                          Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:09-cv-3656


   Before Jolly, Willett, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
         Trenton LeTroy Jackson murdered his three-year-old daughter. A
   Texas state court sentenced him to life imprisonment. We have twice refused
   to authorize Jackson’s successive habeas petitions under 28 U.S.C.
   § 2244(b)(3). This appeal asks whether the district court properly
   interpreted Jackson’s motion for relief from the judgment under Rule 60(b)
   as another successive habeas petition. We answer yes and affirm.
Case: 20-20516      Document: 00516193177            Page: 2   Date Filed: 02/07/2022




                                      No. 20-20516


                                           I.
          In 2004, a Texas jury convicted Jackson of murder. After exhausting
   state-law mechanisms for challenging his conviction, he filed a habeas
   petition in federal court in 2009. See 28 U.S.C. § 2254. The district court
   dismissed that petition as time-barred under the one-year statute of
   limitations in the Anti-Terrorism and Effective Death Penalty Act of 1996
   (“AEDPA”). See 28 U.S.C. § 2244(d). Jackson did not appeal that ruling.
          Jackson subsequently moved this court for authorization to file two
   successive habeas petitions, arguing that he had uncovered new evidence and
   that the prosecutor had presented false testimony. Two different panels of
   our court denied Jackson’s motions. In re Jackson, No. 20-20137, ECF No.
   13-2 (Apr. 1, 2020); In re Jackson, No. 20-20480, ECF No. 20-2 (Nov. 27,
   2020). In denying his second motion for authorization, we warned Jackson
   against the further “filing of repetitive and frivolous motions.” No.
   20-20480, ECF No. 20-2, at 2.
          On April 28, 2020, Jackson moved for relief from the judgment in the
   district court under Federal Rule of Civil Procedure 60(b)(6). He again
   argued that new evidence supported his innocence and that his conviction
   should be overturned due to ineffective assistance of counsel and the
   prosecutor’s use of false testimony. He also argued that his claim of actual
   innocence could overcome § 2244(d)’s limitations period under McQuiggin
   v. Perkins, 569 U.S. 383 (2013).
          The district court held that Jackson’s Rule 60(b) motion was in
   substance a successive habeas petition. The court therefore recharacterized
   the motion and found that it lacked jurisdiction absent our prior authorization
   under 28 U.S.C. § 2244(b). The court then transferred the case to us so we
   could consider whether to issue that authorization. See 28 U.S.C. § 1631.




                                           2
Case: 20-20516         Document: 00516193177                Page: 3        Date Filed: 02/07/2022




                                            No. 20-20516


           Jackson timely appealed the district court’s transfer order. We have
   previously held that such transfer orders are appealable under the collateral
   order doctrine. In re Bradford, 660 F.3d 226, 229 (5th Cir. 2011) (per curiam).
   And our precedent dictates that Jackson may appeal the district court’s
   transfer order without a certificate of appealability. United States v. Fulton,
   780 F.3d 683, 688 (5th Cir. 2015). Our review is de novo. United States v.
   Villarreal, 723 F.3d 609, 610 (5th Cir. 2013) (per curiam).
                                                  II.
           The only question presented is whether the district court correctly
   interpreted Jackson’s Rule 60(b) motion as a disguised and otherwise-barred
   successive habeas petition. It did.
           The Supreme Court’s decision in Gonzalez v. Crosby, 545 U.S. 524
   (2005), controls our analysis. There, the Court considered the possibility that
   state prisoners could use Rule 60(b) motions to evade AEDPA’s limitations
   on successive habeas petitions. * The Court held that Rule 60(b) motions
   which present habeas “claims,” see 28 U.S.C. § 2244(b), should be treated
   as successive habeas petitions subject to the strictures of § 2244(b).
   Gonzalez, 545 U.S. at 531. Otherwise, “use of Rule 60(b) would
   impermissibly circumvent the requirement that a successive habeas petition
   be precertified by the court of appeals as falling within an exception to the
   successive-petition bar.” Id. at 532.
           How are courts to decide whether a Rule 60(b) motion presents a
   habeas “claim”? The Gonzalez Court focused on whether the motion “seeks



           *
              Rule 60(b) allows a party to ask the district court for relief “from a final judgment,
   order, or proceeding” based on grounds that include “excusable neglect,” “newly
   discovered evidence,” “misconduct by an opposing party,” and “any other reason that
   justifies relief.” Fed. R. Civ. P. 60(b).




                                                  3
Case: 20-20516      Document: 00516193177           Page: 4     Date Filed: 02/07/2022




                                     No. 20-20516


   to add a new ground for relief” or “attacks the federal court’s previous
   resolution of a claim on the merits.” Ibid. It gave three examples of motions
   that qualify: first, a motion seeking leave to bring a new claim of constitutional
   error that was previously omitted due to “excusable neglect”; second, a
   motion seeking leave to present newly discovered evidence in support of a
   claim previously argued; and third, a motion seeking relief based on a
   subsequent change in substantive law. See id. at 530–31 (quotation omitted).
   These are all quintessential habeas claims, and petitioners may not use Rule
   60(b) to evade AEDPA’s limits on their cognizability. On the other hand,
   the Court clarified that a movant is not making a habeas claim “when he
   merely asserts that a previous ruling which precluded a merits determination
   was in error—for example, a denial for such reasons as failure to exhaust,
   procedural default, or statute-of-limitations bar.” Id. at 532 n.4; cf. Brannigan
   v. United States, 249 F.3d 584, 588 (7th Cir. 2001) (distinguishing different
   habeas “claims”).
          Jackson’s Rule 60(b) motion argued that new evidence demonstrates
   his counsel’s ineffectiveness and shows that his conviction was
   constitutionally infirm. He also argued that the prosecutor violated his due
   process rights by presenting false testimony. But we have repeatedly held,
   relying on Gonzalez, that this kind of argumentation is “fundamentally
   substantive” and presents “paradigmatic habeas claim[s].” In re Coleman,
   768 F.3d 367, 372 & n.17 (5th Cir. 2014) (per curiam) (quotation omitted);
   see also, e.g., Runnels v. Davis, 746 F. App’x 308, 315 (5th Cir. 2018); In re
   Jasper, 559 F. App’x 366, 371 (5th Cir. 2014). The district court thus properly
   characterized Jackson’s Rule 60(b) motion as a successive habeas petition.
          Jackson responds by pointing to footnote 4 of Gonzalez. There the
   Court stated that a Rule 60(b) motion does not present a habeas claim if it
   “merely asserts that a previous ruling which precluded a merits
   determination was in error—for example, a denial for such reasons as failure



                                           4
Case: 20-20516      Document: 00516193177           Page: 5    Date Filed: 02/07/2022




                                     No. 20-20516


   to exhaust, procedural default, or statute-of-limitations bar.” 545 U.S. at 532
   n.4. But Jackson has no basis to argue that the district court’s 2010 ruling that
   his first § 2254 petition was time-barred “was in error.” Ibid. Instead he
   argues that, armed with new evidence, he can now make a substantial
   showing of his actual innocence and thus escape § 2244(d)’s limitations
   period under McQuiggin. That has nothing to do with the correctness of the
   district court’s 2010 statute-of-limitations ruling. It has everything to do with
   “presenting new evidence in support of . . . claim[s] already litigated”—
   specifically, Jackson’s ineffectiveness and due process claims, which he has
   already litigated at length. Id. at 531. And according to Gonzalez, a Rule 60(b)
   motion “presenting new evidence in support of a claim already litigated” is
   a paradigmatic example of a disguised successive § 2254 petition. Ibid.
          Jackson separately argues that the district court must consider his
   Rule 60(b) motion under McQuiggin. That case held that a first-time federal
   habeas petitioner could overcome § 2244(d)’s limitations period by making
   a convincing showing of his actual innocence. McQuiggin, 569 U.S. at 386.
   But McQuiggin specifically distinguished second-or-successive petitions like
   the one at issue here:
          Sections 2244(b)(2)(B) and 2254(e)(2) thus reflect Congress’
          will to modify the miscarriage of justice exception with respect
          to second-or-successive petitions and the holding of
          evidentiary hearings in federal court. These provisions do not
          demonstrate Congress’ intent to preclude courts from applying
          the exception, unmodified, to “the type of petition at issue
          here”—an untimely first federal habeas petition alleging a
          gateway actual-innocence claim. The more rational inference
          to draw from Congress’ incorporation of a modified version of
          the miscarriage of justice exception in §§ 2244(b)(2)(B) and
          2254(e)(2) is simply this: In a case not governed by those
          provisions, i.e., a first petition for federal habeas relief, the




                                          5
Case: 20-20516     Document: 00516193177            Page: 6   Date Filed: 02/07/2022




                                     No. 20-20516


          miscarriage of justice exception survived AEDPA’s passage
          intact and unrestricted.
   Id. at 396–97. Put simply, McQuiggin recognized that AEDPA does eliminate
   the “miscarriage of justice” exception for second-or-successive petitioners
   like Jackson.
                                 *        *         *
          The district court properly recharacterized Jackson’s Rule 60(b)
   motion as a successive habeas petition and transferred it to this court to
   consider whether it met the precertification criteria in 28 U.S.C.
   § 2244(b)(3). AFFIRMED.




                                          6